On Rehearing.
NICHOLLS, J.
On the day fixed for this rehearing, opposition was made to the reopening of the case on the ground that at the date it was granted the original decree had become final and the appeal had passed out of the jurisdiction of the Supreme Court; that that decree had been acquiesced in by both the plaintiff and the defendant; and that the rehearing was granted at the instance of an amicus curiae who had no capacity to apply for it.
The original decree was rendered on the 30th of November, 1908, the application for a rehearing made on December 10, 1908, and the rehearing granted on January 18, 1909. The decree was at that time, under Act No. 223, p. 341, of 190S, final. The order of this court of the 18th of January, 1909, was therefore improvidently granted. It is suggested that, although an amicus curias has no standing to apply for a rehearing (Life Association of America v. Hall, 33 La. Ann. 57), yet the court had itself had authority, ex proprio motu, to order a rehearing. Assuming that such an authority existed in the court, that authority, to be legal, would necessarily have to be exercised before the original decree had become final. We have no alternative but to set aside the order of the 18th of January, 1909.
For the reasons herein assigned, it is ordered, adjudged, and decreed that the order of this court of the 18th of January, 1909, granting a rehearing herein, be and the same is hereby set aside as having been improvidently granted, and that the original decree herein rendered be, and it is hereby, reinstated and made the judgment of this court.